t c memo united_states tax_court linda olson petitioner v commissioner of internal revenue respondent docket no filed date barry k rothman for petitioner laura beth salant for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in her federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 of the internal_revenue_code as applicable to following petitioner’s concessions we are left to decide whether petitioner during received a dollar_figure distribution from an individual_retirement_account ira we hold she did findings_of_fact some facts were stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated herein by this reference petitioner resided in beverly hills california when her petition to this court was filed she filed a federal_income_tax return that did not report any distribution received from an ira prudential securities inc prudential reported on a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc that petitioner had during received a taxable_distribution of dollar_figure from an ira respondent in the notice_of_deficiency determined the same rounding the dollar_figure to dollar_figure petitioner’s brother peter d olson olson died on date when he died he owned an ira held in prudential account number 004-r68371-n3 olson’s account the assets in the ira at the time of his death included big_number shares of the stock of klever marketing inc klever olson a founder and director of klever received those shares on or before date the klever stock certificate certificate underlying those shares number stated the shares represented by this certificate have not been registered under the securities act of the shares have been acquired for investment and may not be offered sold or otherwise transferred in the absence of an effective registration_statement for the shares under the securities act of or a prior opinion of counsel satisfactory to the issuer that registration is not required under that act petitioner was the sole beneficiary of olson’s account her account at prudential was numbered jqs-027297-n3 petitioner’s account on date petitioner signed a 2-page prudential form form entitled distribution request prudential gave this form to its account holders who wanted to request a distribution from a retirement account the form signed by petitioner states on page one that she is the beneficiary of olson’s account olson died she on account of olson’s death is requesting a distribution of all amounts in olson’s account in closure thereof these amounts consist of cash and securities these amounts should be distributed to petitioner’s account by way of a journal entry and prudential should not withhold any federal or state taxes from this distribution page of the form bears petitioner’s signature and handwritten date of date immediately below the following statement by signing here i certify that the information provided on this form regarding my status with respect to the ira sep-ira sarsep-ira simple_ira roth_ira or education_ira involved and in all other aspects is correct i also certify that the action directed on this form fully complies with the terms of the applicable_individual retirement agreement i acknowledge that the custodian is not responsible for ascertaining the appropriateness of the distribution also my federal and state_income_tax withholding election is applicable to any subsequent distribution until it is revoked by me under the procedure established by the custodian i acknowledge some states require withholding if federal withholding is elected i also acknowledge that certain fees may be charged to the account depending on the type of distribution i have requested i also acknowledge that funds must be available for the requested gross distribution to occur if you have any questions please call your financial advisor for details prudential made the requested journal entry as of date and on date transferred big_number klever shares from olson’s account to petitioner’s account prudential valued these shares at dollar_figure for purposes of the transfer prudential also in date transferred dollar_figure in cash from olson’s account to petitioner’s account from march to date prudential included the subject shares and their value in petitioner’s account and issued to petitioner statements for that account showing the same with an unexplained notation legal documents pending the statement for date lists the total value of the subject shares at dollar_figure as of date and notes that petitioner had a dollar_figure unrealized_loss on those shares as of that date a transfer agent acts on behalf of an issuer of securities to record the owners of those securities the transfer agent for klever stock was atlas stock transfer atlas on october the amount of this cash and the value of the subject shares total dollar_figure klever notified atlas that petitioner had recently asked it to lift the restrictive legend as to the shares underlying certificate number and to transfer those shares into the street_name of prudential on date in response to this notification atlas cancelled certificate number and issued in the street_name of prudential certificate number with no restrictive legend street_name securities are held by a company such as prudential for the benefit of its clients securities held in street_name may be placed into an individual’s account and beneficially owned by the individual although the owner listed in the transfer agent’s records is a street_name a transfer agent usually does not know the identity of the owner of securities which are recorded in its records in street_name opinion respondent determined that petitioner received a dollar_figure distribution during respondent in support of that determination focuses on the fact that petitioner during both authorized the distribution and received it in her account petitioner argues that she received no distribution during petitioner focuses on the fact that certificate number was not changed during to reflect any change in the name of the underlying shares’ owner and that this certificate contained a legend that prohibited any transfer of the underlying shares unless registered or opined by counsel to be excepted from registration we agree with respondent that petitioner received the subject distribution during contrary to petitioner’s assertion the transfer of the subject shares from olson’s account to petitioner’s account to be effective did not require that a new certificate be issued to reflect a change_of name from that of the owner shown on certificate number as the court noted in 46_tc_65 revd on other grounds 383_f2d_883 8th cir the act of a transfer agent in recording an ownership_change in stock is a ministerial bookkeeping act and a change in stock ownership may occur without any_action by a transfer agent and without regard to whether new certificates are issued to reflect the transfer see also 281_us_376 taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed 54_tc_1632 an economic_interest in a corporation may arise although a certificate of stock evidencing such interest has not yet been issued in the name of the owner affd 449_f2d_759 8th cir accord we decide this issue without regard to which party bears the burden_of_proof we note however that taxpayers generally bear the burden_of_proof in this court and that petitioner has not asserted in her brief that respondent bears the burden_of_proof in this case 295_us_123 where the supreme court described stock transfers of the taxpayer turner stating in none of these transactions did the broker deliver to turner or turner to the broker any stock certificate no specific certificate of stock was ever bought or sold by the broker for turner and none was earmarked or allocated for him in any manner the purchases and sales affecting his account were made through the medium of street certificates handled by the broker and the transactions were evidenced solely by debits and credits in his account on the broker’s books petitioner’s assertion that she acquired the subject shares only upon atlas’s issuance of a new certificate is further eroded by our finding that she was the one who in fact caused atlas to issue a new certificate petitioner’s ability to cause the cancellation of certificate number and the issuance of certificate number is indicative of her ownership of the subject shares before date the date on which that new certificate was issued while petitioner points the court to revrul_81_158 1981_1_cb_205 in search of a contrary holding she construes that ruling too narrowly although both situations in the ruling do conclude that the transfer of stock occurs when the transfer agent is directed to reissue shares in the name of the new owner the ruling does not conclude as petitioner would have it be that a transfer of stock may only occur when a transfer agent receives such a direction nor is it dispositive to our decision that certificate number contained the referenced restrictive legend given the record before us the dispositive facts of this case as we see it are fourfold first petitioner intended to effect a distribution of the subject shares into petitioner’s account during second she relayed that intent to prudential during third prudential carried out that intent during by transferring the subject shares into petitioner’s account fourth petitioner during the last months of knowingly enjoyed the benefit of the added value of those shares we hold for respondent all arguments in this case have been considered and those arguments not discussed herein are without merit or inapplicable to our decision decision will be entered for respondent petitioner’s request for a contrary holding is most likely driven by the fact that our holding means that she is liable for federal_income_tax on the value of the subject shares at the time of distribution yet her recognition of any loss realized as to those shares is generally limited to dollar_figure per year petitioner asserts that the value of the subject shares must be discounted because they were restricted shares which could not be transferred publicly even if we were to assume that petitioner is correct in her assertion that the subject shares could not be transferred publicly an assertion which may actually be incorrect given the many exceptions set forth in rule of the securities act of c f_r sec for public transfers we do not find nor has petitioner pointed us to any evidence in the record upon which to determine such a discount
